Case 3:08-cv-00007-GCS Document 374 Filed 03/11/19 Page 1 of 2 Page ID #1840



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GREGORY J. TURLEY,                                   )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )       Cause No. 3:08-CV-00007
                                                     )
DANNY BEDINGER, et al.,                              )
                                                     )
                       Defendants.                   )

                         MOTION FOR LEAVE TO FILE RESPONSE
                           TO UNTIMELY RULE 59(e) MOTION

       Plaintiff Gregory Turley, by and through his attorney, moves this Court for leave to file

his response to Defendants’ untimely Rule 59(e) Motion out of time, stating as follows:

       1.      This Court should grant Plaintiff leave to file his response out of time to

Defendants’ untimely Motion to Reconsider. See Doc. 372.

       2.      When Defendants filed their untimely Motion to Reconsider on September 28,

2018, Plaintiff wrongly assumed this Court would dismiss the motion as a matter of routine

without the need to file a response. Subsequently, when the case was reassigned to Judge Sison

without the Court taking action, it became apparent that it was necessary for Plaintiff to address

the motion before the new Judge.

       3.      Plaintiff believes that this Court’s September 26, 2018 Order was an important

civil rights judgment meriting consideration, and that Defendants will not be prejudiced by

granting Plaintiff leave to file a response.

       WHEREFORE, Plaintiff prays that this Court grants him leave to file the attached

Response, Exhibit A, Response To Defendants’ Untimely Rule 59(e) Motion.
Case 3:08-cv-00007-GCS Document 374 Filed 03/11/19 Page 2 of 2 Page ID #1841




                                             WITZEL, KANZLER & DIMMITT, LLC


                                             By:     /s/ Jay L. Kanzler
                                                   Jay L. Kanzler #6208895
                                                   2001 S. Big Bend Blvd.
                                                   St. Louis, Missouri 63117
                                                   Tel: (314) 645-5367
                                                   Fax: (314) 645-5387
                                                   jaykanzler@wkllc.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of March 2019, the foregoing was electronically filed
with the Clerk of the Court using the CM/ECF system and sent to all parties of record


                                                      /s/ Jay L. Kanzler
